DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the PTAB Decision rendered on 02/10/2022, PROSECUTION IS HEREBY REOPENED.  A new set of rejections are set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
A Tech Center Director has approved of reopening prosecution by signing below.

Status of Claims

3.	Claims 1- 7 have been previously cancelled. Claims 8-20 are pending in this Office Action.




Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8. (Currently Amended) An apparatus for instruction weighting for performance profiling in a group dispatch processor that dispatches and completes instructions according to dispatch groups, the apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes:
an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group dispatch processor, dispatched by the group dispatch processor, and completed according to the dispatch group;
	a number of instructions in the dispatch group; and
	a number of times that the instruction address of the youngest instruction in the dispatch group address is captured;
	based on the instruction address of the youngest instruction and the number of instructions in the dispatch group, identifying, by the post processing profiler, all of the instructions that are in the dispatch group at a time that the dispatch group completed execution; and
	weighting, by the post processing profiler, all of the identified instructions in the dispatch group by applying within an execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group by calculating a percentage of the result of the execution sample to be attributed to the instructions in the dispatch group and assigning to each of the identified instructions that are in the dispatch group an equal portion of the percentage.
	
Under step 2A, the claims define an apparatus comprising a processor and memory, thus, we move to step 2A, Prong 1.
Under Prong 1, the claim recites multiple limitations that recite an abstract idea.  The limitations “based on the instruction address of the youngest instruction and the number of instructions in the dispatch group, identifying, by the post processing profiler, all of the instructions that are in the dispatch group at a time that the dispatch group completed execution” recites a mental process since “identifying … instructions” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion.  The limitation “weighting, by the post processing profiler, all of the identified instructions in the dispatch group by applying within an execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group by calculating a percentage of the result of the execution sample to be attributed to the instructions in the dispatch.” The BRI of these limitations requires performing an arithmetic calculation (division), specifically “weighing” which requires “calculating a percentage.”  Therefore, since the BRI of the claim requires a mathematical calculation, the limitation is directed to a mathematical concept which is a judicial exception that is not patent eligible.  Additionally, the limitations “assigning to each of the identified instructions that are in the dispatch group an equal portion of the percentage” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion.	
Under Prong 2, the additional elements “the apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor” and “retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: 
an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group is patch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and a number of times that the instruction address of the youngest instruction in the dispatch group address is captured” are not indicative of integration into a practical application.  The limitations “the apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor” merely recites generic computer components to carry out or apply the judicial exception.  MPEP 2106.05(f).  The limitations “retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group is patch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and a number of times that the instruction address of the youngest instruction in the dispatch group address is captured” are mere data gathering which the courts have identified as nothing more than insignificant extra solution activity.  See MPEP 2106.05(g).  
	
Under step 2B, the additional elements do not amount to significantly more than the abstract idea.  As stated above, the claimed invention merely recites generic computer components for carrying out or applying the abstract idea.  Furthermore, the courts have recognized that mere data gathering, such as those defined in the claim, are well-understood, routine, and convention computer functions which cannot serve as an inventive concept according to MPEP 21.06.05(d).
	
For the above reasons, the claims of this application are not patentable under 35 USC 101.


Claim 15 is not patent eligible for the same reasons given for claim 8, wherein the “


Claims 9, 12, 13, 16 and 19-20 fail to recite any limitations that integrate the judicial exception of claims 8 and 15 into a practical application nor amounts to significantly more than the abstract idea but recite data that is being gathered, e.g. insignificant activity under prong 2 of the analysis of claim 8. Since these claim limitations recite insignificant activity, thus they fail to integrate the judicial exception into a practical application nor amount to significantly more than the abstract idea as explained in the rejection of claims 8 and 15. 


Claims 10-11 are merely describes dispatch group is captured by the group dispatch processor, and interrupt is triggered by the group dispatch processor. The processor is recited at high level of generality and recited so generally that they represent no more than mere instruction apply the judicial exception on computer (See MPEP 2106.05(f) and 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)). 


Claims 17 and 18 merely describes what the “interrupt is triggered by the group dispatch processor”, “first predetermined number of instructions completing execution” and “a second predetermined number of clock cycles completing.”  Such limitations cannot server to show a practical application, nor an invention concept. The instructions of processor is recited at high level of generality and recited so generally that they represent no more than mere instruction apply the judicial exception on computer (See MPEP 2106.05(f) and 2106.05(d)) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)).  These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)).

Claim 14 merely describes what the “computer memory” is, or what the data stored in the “persistent storage.”  Such limitations cannot server to show a practical application, nor an invention concept. The memory recited at high level of generality and recited so generally that they represent no more than mere instruction apply the judicial exception on computer (See MPEP 2106.05(f). These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)).


Contract Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD H KABIR whose telephone number is (571)270-1341. The examiner can normally be reached M-F, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD H. KABIR/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                       


/SEEMA S RAO/Director, Art Unit 2100